DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
2.	Applicant filed amendment on 10/29/2021. Claims 1-2, 4-6, 8-12, 14-16, and 18-20 are pending. Claims 1-2, 5, 8, 11-12, 15, and 18 are amended. Claims 3, 7, 13, and 17 are canceled. Claims 1-2, 4-6, 8-12, 14-16, and 18-20 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.
Rejections under 35 U.S.C. § 101
3.	Rejections of claims under 35 U.S.C. 101 are withdrawn. 
Rejections under 35 U.S.C. § 112 (b)
4.	Rejections of claims under 35 U.S.C. 112(b) from the office action dated 08/17/2021 are withdrawn.
Rejections under 35 U.S.C. § 102
5.	Applicant argues that prior art references do not teach, suggest, or otherwise provide amended claims 1 and 11 limitations.
	Applicant arguments are no longer applicable because they are moot in light of the new ground of rejection.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-2, 4-6, and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
9.	Claim 1 recites “receiving a user input… indicating a request to store…”  
10.	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01(I)).
Katz
11.	In claim 1 “receiving a user input… a request to store…”, “in response… accessing the electronic credential data from the user interface” and “storing the electronic credential from the user interface in memory associated with the computing system” suggests to one of ordinary skill that the “computing system” is not storing the “electronic credential” in its memory (e.g. browser cache) when it performs the steps of “displaying”, “determining” and “accessing”.   
12.	Claim language does not appear in the Specification (PGPub, paragraph 53). (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)).
.

14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


15.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 1-2, 4-6, 8-12, 14-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear scope
17.	Claim 1 recites “displaying, in a user interface display of the computing system…” Therefore, based on antecedent basis, and the preamble (“A computing system, comprising:”) the computing system is fully defined. However, the claim additionally recites “displaying in a user interface display of the computing system…” and “storing the electronic credential from the user interface in memory associated with the computing system”. Therefore, it is unclear whether the “computing system” comprises the processor and non-transitory computer-readable medium or additionally, the operations of “displaying” …etc. 
	Claims 1 and 11 recite “in response to receiving user input…” The limitations do not have clear antecedent basis; therefore, it is unclear whether “accessing the electronic credential data from the user interface”, is based on what is received from the preceding “receiving a user input…” or another user input. 
displaying, in a user interface display of a computing device…” It is unclear what performs the underlined step. 
18.	It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. MPEP 2173.02 (I-III). 
19.	Claims 2, 4-6, 8-10, 12, 14-16, and 18-20 are rejected under the same rationale as claims 1 and 11 because claims 2, 4-6, 8-10, 12, 14-16, and 18-20 inherit the deficiencies of claims 1 and 11 respectively due to their dependency.
Claim Rejections - 35 USC § 102
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

22.	Claims 1-2, 4-6, 8-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20180082282A1 to Van Os et al.
23.	As per claims 1 and 11: 
VAN OS et al. discloses the following limitations: 
at least one processor [0093]
at least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising [0088]
displaying, in a user interface display of the computing system user data, Fig.17A, items 1744, 1746A, [0559] 
determining that the user data includes electronic credential data, Fig.17A, item 1742A, [0557]
updating the user interface by including a store credential data interface element in the displayed user interface Figs. 17D-17E, item 1776B, [0566]-[0567]
receiving a user input on the store credential data interface element indicating a request to store the electronic credential [0577]
in response to receiving user input on the store credential data interface element, accessing the electronic credential data from the user interface [0578]
storing the electronic credential data from the user interface in memory associated with the computing system [0582]
24.	As per claims 2 and 12: 
VAN OS et al. discloses the following limitations: 
wherein the store credential data inference element is an interactive object [0227]
25.	As per claims 4 and 14: 
VAN OS et al. discloses the following limitations:
wherein the electronic credential comprises a credit card or debit card [0240] 
26.	As per claims 5 and 15: 

wherein the electronic credential data comprises a tokenization of the credit card or the debit card [0404]
27.	As per claims 6 and 16: 
VAN OS et al. discloses the following limitations:
wherein the electronic credential comprises at least one of a pass or a ticket [0262]  
28.	As per claims 8 and 18: 
VAN OS et al. discloses the following limitations:
wherein the electronic credential data is accessed by receiving the data via the application programming interface at the computing system [0286] 
29.	As per claims 9 and 19: 
VAN OS et al. discloses the following limitations:
wherein the application comprises a web browser application [0086] 
30.	As per claims 10 and 20: 
VAN OS et al. discloses the following limitations:
wherein the application comprises a mobile banking application [0286] 

Conclusion
31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
32.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692